DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6 are rejected under 35 U.S.C. 103 as being unpatentable by Rem-Bronneberg et al. US 20180264291 A1 "Rem-Bronneberg" and further in view of Beach et al. US 6042556 A “Beach”.
In regard to claim 1, Rem-Bronneberg teaches “An ultrasound treatment device comprising:” (“An ultrasound system for an ultrasound therapy (ablation or hyperthermia) of a region of interest” [Abstract]. Since the ultrasound system can be used for a therapy such as ablation or hyperthermia which are treatment options for specific conditions such as the removal of cancerous tissue, the ultrasound system constitutes an ultrasound treatment device.); 
“a plurality of image converters configured to transmit ultrasound signals to a target and receive the signals reflected from the target to create an ultrasound image” (“The invention relates to an ultrasound system for an ultrasound hyperthermia or ablation therapy of a region of interest comprising a patch comprising a two-dimensional array of ultrasonic transducers (CMUTs) arranged on a support” [0001]. Furthermore, Rem-Bronneberg discloses “wherein a plurality of the transducers is adapted to operate in a variable frequency range, transducer controller means adopted to activate at least two groups of the plurality of transducers in the array for transmission of the ultrasound signals into the region of interest, wherein each of the at least two groups is arranged in a pattern; and operates at a frequency different from other group's frequency” [0008]. Additionally, Rem-Bronneberg discloses “The advantage of the CMUTs application as ultrasound transducers is a possibility of combining both functionalities: ultrasound treatment and imaging capabilities using ultrasound” [0025]. Since the plurality of ultrasonic transducers CMUTs can be adapted to perform imaging, under broadest reasonable interpretation, the transducer controller can activate one of the two groups of the plurality of transducers in the array to transmit ultrasound signals to a target and receive the signals reflected from the target to create an ultrasound image. Furthermore, Rem-Bronneberg discloses “The integrated circuitry can be also adapted to perform at least partial focusing and/or beamforming of the ultrasound signal, which can be further used in the reconstruction of an ultrasound image of the treated region of interest” [0025]. In order to be able to reconstruct an ultrasound image of the region of interest, ultrasound signals had to have been transmitted into the target and the reflected image signal had to 
“a plurality of high intensity focused ultrasound (HIFU) converters configured to transmit ultrasound signals to the target to generate heat energy, thereby treating the tissue within a focusing area” (“wherein a plurality of the transducers is adapted to operate in a variable frequency range, transducer controller means adopted to activate at least two groups of the plurality of transducers in the array for transmission of the ultrasound signals into the region of interest, wherein each of the at least two groups is arranged in a pattern; and operates at a frequency different from other group's frequency,” [0008]. Additionally, Rem-Bronneberg discloses “The advantage of the CMUTs application as ultrasound transducers is a possibility of combining both functionalities: ultrasound treatment and imaging capabilities using ultrasound” [0025]. In regard to HIFU, Rem-Bronneberg discloses “Each of the ultrasound transducers in the array is adapted to operate in a range of variable ultrasound frequencies that may be used in HIFU treatment” [0039]. Since the ultrasound transducers may be used for HIFU treatment and the plurality of ultrasonic transducers CMUTs can be adapted to ultrasound treatment (i.e. ablation or hyperthermia), under broadest reasonable interpretation, the transducer controller means can activate one of the two groups of the plurality of transducers in the array to transmit ultrasound signals to a target to generate heat energy so as to treat tissue in the region of interest (i.e. the focusing area). Thus this group can act as the plurality of high frequency focused ultrasound (HIFU) converters.); and 
“wherein the ultrasound treatment device is configured to […] selectively drive at least one of the arrays, such that a difference in the apertures of converter arrays is within a predetermined value” (“In accordance with the present invention providing transducer controller means permits continuously 
In regard to a predetermined value, Rem-Bronneberg discloses “the intensity of the ultrasound signal simultaneously transmitted by the same group is predefined by an average distance between the group and the region of interest” [0022]. Since the transducer controller means is permitted to change “the intensity of the transmitted signal by the same group in dependence with the average distance between this group and the region of interest” [0023] and the intensity is predefined based on that average distance, under broadest reasonable interpretation, the transducer controller can selectively 
“wherein the image converters and the HIFU converters are each disposed in different positions on one surface of the probe assembly […]” (“FIG. 5 illustrates the patch, wherein the transducer controller means 18 activate two groups of the transducers: G1 and G2 by applying a separate DC bias voltage and a.c.f. signal values to each group […] The innermost pattern can be formed by the group (in this example, the first group G1), which is activated to have the closets (shortest) average distance to the region of interest and to operate at a maximum frequency in a selected frequency range […] The outmost pattern can be formed by the group (in this example, the second group G2), which is activated to have the farthest (largest) average distance to the region of interest and to operate at a minimum frequency in the selected frequency range” [0052]. Since the first group G1 operates at a maximum frequency, under broadest reasonable interpretation it constitutes a group of image converters. Conversely, since the second group G2 operates at a minimum frequency, under broadest reasonable interpretation it constitutes a group HIFU converters. As shown in FIG. 5 these groups, G1 and G2, are disposed in different positions on one surface of the patch (i.e. the probe assembly). Since the groups can be activated to have different frequencies (i.e. different center frequencies), the image converters (i.e. G1) and the HIFU converters (i.e. G2) would have different frequency response characteristics due to the transducer controller means activating them in such a manner.
Rem-Bronneberg does not teach that the ultrasound treatment device is “further configured to determine an aperture of an array of the plurality of image converters, determine an aperture of an array of the plurality of HIFU converters” or wherein the image converters and HIFU convertor “are of different converter types formed to have frequency response characteristics of different center frequency bands”.
further configured to determine an aperture of an array of the plurality of image converters, determine an aperture of an array of the plurality of HIFU converters” and wherein the image converters and HIFU convertor “are of different converter types formed to have frequency response characteristics of different center frequency bands” (“During the calibration process of this invention, the processing and control unit 30 (see FIG. 3) adjusts the controls automatically to accurately focus the ultrasound burst on the desired treatment volume 16” [Column 6, Lines 9-12]. Therefore, the system of Beach includes a control unit that is configured to make adjustments so as to focus ultrasound bursts from the transducer array on the desired region of the body. Furthermore, Beach discloses “Pulses from the transmitters 26 travel along a respective delay line to a corresponding transducer element 32, 34. Aperture is a control of which respective transducer elements 32, 34 of array 12 are active. Thus, the aperture control determines which transducer elements are activated by the transmitter” [Column 5, Line 63-Column 6, Line 1]. Therefore, the aperture control is capable of selectively driving at least one of the arrays (i.e. corresponding to the transducer elements 32, 34). In this case, the “transducer array 12 includes an imaging array portion 36 and a HIFU array portion 38 concentrically surrounding the imaging array portion 36 […] the HIFU array portion 38 includes a plurality of transducer elements 32a-32n. In one embodiment the HIFU array elements 32 and the imaging array elements 34 are of the same size” [Column 6, Lines 35-47]. Thus, since the transducer array 12 includes an imaging array portion and a HIFU array portion, under broadest reasonable interpretation, the image converters and the HIFU converters constitute different converter types that are formed to have frequency response characteristics of different center frequency bands. Therefore, in order for the aperture control to determine which respective transducer elements 32 (i.e. the plurality of HIFU converters) and/or 34 (i.e. the plurality of image converters) to activate, under broadest reasonable interpretation, the ultrasound treatment device had to have determined an aperture of an array of the plurality of image converters (i.e. transducer elements 34) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasound treatment device of Rem-Bronneberg so as to include the ultrasound treatment device being configured to determine an aperture of an array of the plurality of image converters and determine an aperture of an array of the plurality of HIFU converters and the image converters and the HIFU converters being different converter types as disclosed in Beach in order to control the focus of the ultrasound energy to the region of interest within the tissue. When performing ultrasound diagnostics and treatment, it is important to first locate a region of interest within the body. This would require the activation of imaging converters in an array that are controlled such that the aperture is of sufficient size to transmit ultrasound to the region of interest. Following this examination, the aperture of the HIFU converter array would have to be determined so as to focus treatment ultrasonic energy to the region of interest. Combining the prior art elements according to known techniques would yield the predictable result of determining the size of the apertures of the transducer array used for imaging and treatment.  
In regard to claim 2, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Rem-Bronneberg. Likewise, Rem-Bronneberg teaches “wherein the HIFU converters have frequency response characteristic of lower center frequency band than the image converters” (“FIG. 5 illustrates the patch, wherein the transducer controller means 18 activate two groups of the transducers: G1 and G2 by applying a separate DC bias voltage and a.c.f. signal values to each group […] The innermost pattern can be formed by the group (in this example, the first group G1), which is activated to have the closets (shortest) average distance to the region of interest and to operate at a maximum frequency in a selected frequency range […] The outmost pattern can be formed by the group (in this example, the second 
In regard to claim 3, due to its dependence on claim 2, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Rem-Bronneberg. Likewise, Rem-Bronneberg teaches “wherein the image 29converters have frequency response characteristic of a center frequency band of 3 MHz to 5 MHz, and the HIFU converters have frequency response characteristic of a center frequency band of 1 MHz to 1.5 MHz” (“The ultrasound system according to claim 1, wherein the variable frequency range expands from 500 kHz up to 10 MHz” [Claim 4]. Furthermore, in regard to the image and HIFU converters, Rem-Bronneberg discloses “FIG. 5 illustrates the patch, wherein the transducer controller means 18 activate two groups of the transducers: G1 and G2 by applying a separate DC bias voltage and a.c.f. signal values to each group […] The innermost pattern can be formed by the group (in this example, the first group G1), which is activated to have the closets (shortest) average distance to the region of interest and to operate at a maximum frequency in a selected frequency range […] The outmost pattern can be formed by the group 
In regard to claim 5, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Rem-Bronneberg. Likewise, Rem-Bronneberg teaches “wherein the image converters and the HIFU converters form a circular image converter group and a circular HIFU converter group respectively by the same type of converter, and the circular image converter group and the circular HIFU converter group are arranged to form concentric circles having different radii” (“The formation of the group’s pattern operating at different frequencies in the concentric circles provides an opportunity of more homogenous exposure of the region of interest with high intensity ultrasound” [0011]. Furthermore, Rem-Bronneberg discloses “In an embodiment of the invention the patterns of the transducers groups form concentric shapes, wherein a group having an innermost pattern is adapted to operate at a first frequency being a 
In regard to claim 6, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Rem-Bronneberg. Likewise, Rem-Bronneberg teaches “further configured to control the image converters and the HIFU converters to generate and apply ultrasonic signals of different center frequency bands, respectively” (“FIG. 5 illustrates the patch, wherein the transducer controller means 18 activate two groups of the transducers: G1 and G2 by applying a separate DC bias voltage and a.c.f. signal values to each group […] The innermost pattern can be formed by the group (in this example, the first group G1), which is activated to have the closets (shortest) average distance to the region of interest and to operate at a maximum frequency in a selected frequency range […] The outmost pattern can be formed by the group (in this example, the second group G2), which is activated to have the farthest (largest) average distance to the region of interest and to operate at a minimum frequency in the selected frequency range” [0052]. Since the first group G1 operates at a maximum frequency, under broadest reasonable 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rem-Bronneberg et al. US 20180264291 A1 "Rem-Bronneberg" and Beach et al. US 6042556 A “Beach” as applied to claims 1-3, 5-6 above, and further in view of Rothberg et al. US 20130116561 A1 “Rothberg”.
In regard to claim 4, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Rem-Bronneberg in further view of Rothberg. Likewise, Rem-Bronneberg teaches “wherein the image converters and the HIFU converters are each arranged […] on one surface of the probe assembly” (“FIG. 5 illustrates the patch, wherein the transducer controller means 18 activate two groups of the transducers: G1 and G2 by applying a separate DC bias voltage and a.c.f. signal values to each group […] The innermost pattern can be formed by the group (in this example, the first group G1), which is activated to have the closets (shortest) average distance to the region of interest and to operate at a maximum frequency in a selected frequency range […] The outmost pattern can be formed by the group (in this example, the second group G2), which is activated to have the farthest (largest) average distance to the region of interest and to operate at a minimum frequency in the selected frequency range” [0052]. Since the first group G1 operates at a maximum frequency, under broadest reasonable interpretation it constitutes a group of image converters. Conversely, since the second group G2 operates at a minimum frequency, 
Rem-Bronneberg and Beach does not teach that the image converters and the HIFU converters are arranged “randomly or in sparse array”.
Rothberg teaches that the image converters and the HIFU converters are arranged “randomly or in sparse array” (“According to some embodiments of the present application, an irregular arrangement of ultrasound sources and/or sensor is provided. […] In at least some embodiments, the ultrasound elements may be randomly arranged” [0020]. Therefore, the ultrasound elements can be randomly arranged. Furthermore, Rothberg discloses “A further potential alternative to use of arrays of ultrasound elements is to use a random arrangement of ultrasound elements. As used herein, a random arrangement is on in which there is no generally discernible regular spacing between elements of the arrangement, irrespective of whether the elements are arranged in a mathematically random manner” [0277]. As shown in FIG. 18D and FIG. 19, the ultrasound elements are randomly arranged such that they are offset from being side by side in a line. Furthermore, in regard to a sparse array, Rothberg discloses “According to an aspect of the present application, an arrangement of ultrasound elements in two or more dimensions may be a sparse arrangement” [0282]. Since the ultrasound elements can be arranged in two or more dimensions (i.e. in an array) and can have a sparse arrangement, under broadest reasonable interpretation, the image converters and HIFU converters can be arranged in a sparse array. Therefore, under broadest reasonable interpretation, the image converters and the HIFU converters disclosed in Rem-Bronneberg can be configured according to the random arrangement or the sparse arrangement of ultrasound elements in Rothberg.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Rem-Bronneberg and Beach such that the image .
Claims 7, 10-13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rem-Bronneberg et al. US 20180264291 A1 "Rem-Bronneberg" and Beach et al. US 6042556 A “Beach” as applied to claims 1-3, 5-6 above, and further in view of Kim et al. US 20100076352 A1 “Kim” and Rothberg et al. US 20130116561 A1 “Rothberg”.
In regard to claim 7, Rem-Bronneberg teaches “An ultrasound treatment device comprising:” (“An ultrasound system for an ultrasound therapy (ablation or hyperthermia) of a region of interest” [Abstract]. Since the ultrasound system can be used for a therapy such as ablation or hyperthermia which are treatment options for specific conditions such as the removal of cancerous tissue, the ultrasound system constitutes an ultrasound treatment device.); 
“a plurality of image converters positioned on a probe assembly and configured to transmit ultrasonic signals to a target and receive the signals reflected from the target to create an ultrasound image” (“The invention relates to an ultrasound system for an ultrasound hyperthermia or ablation therapy of a region of interest comprising a patch comprising a two-dimensional array of ultrasonic transducers (CMUTs) arranged on a support” [0001]. Furthermore, Rem-Bronneberg discloses “wherein a plurality of the transducers is adapted to operate in a variable frequency range, transducer controller 
“a plurality of high intensity focused ultrasound (HIFU) converters positioned on the probe assembly configured to transmit ultrasonic signals to the target to generate heat energy, thereby treating the tissue within a focusing area” (“wherein a plurality of the transducers is adapted to operate in a variable frequency range, transducer controller means adopted to activate at least two groups of the plurality of transducers in the array for transmission of the ultrasound signals into the region of interest, wherein each of the at least two groups is arranged in a pattern; and operates at a frequency different from other group's frequency,” [0008]. Additionally, Rem-Bronneberg discloses “The 
“wherein the plurality of image converters are spaced from each other and arranged on one surface of the probe assembly in a first circle and the plurality of HIFU converters are spaced from each other and arranged on the one surface of the probe assembly in a second circle such that the first and second circles form concentric circles having different radii” (“The formation of the group’s pattern operating at different frequencies in the concentric circles provides an opportunity of more homogenous exposure of the region of interest with high intensity ultrasound” [0011]. Furthermore, Rem-Bronneberg discloses “In an embodiment of the invention the patterns of the transducers groups form concentric shapes, wherein a group having an innermost pattern is adapted to operate at a first frequency being a maximum frequency of the activated groups and a group having an outermost pattern is adapted to operate at a second frequency being smaller than the first frequency, said second frequency is a minimum frequency of the activated groups” [0010]. Since the patterns of the transducer groups can operate at different frequencies in concentric circles and the innermost pattern (i.e. image converter group) and the outermost pattern (i.e. the HIFU converter group) can be operated at a maximum and minimum frequencies, respectively, under broadest reasonable interpretation, the 
In regard to the image and HIFU converters being arranged on one surface of the probe assembly, Rem-Bronneberg discloses “FIG. 5 illustrates the patch, wherein the transducer controller means 18 activate two groups of the transducers: G1 and G2 by applying a separate DC bias voltage and a.c.f. signal values to each group […] The innermost pattern can be formed by the group (in this example, the first group G1), which is activated to have the closets (shortest) average distance to the region of interest and to operate at a maximum frequency in a selected frequency range […] The outmost pattern can be formed by the group (in this example, the second group G2), which is activated to have the farthest (largest) average distance to the region of interest and to operate at a minimum frequency in the selected frequency range” [0052]. Since the first group G1 operates at a maximum frequency, under broadest reasonable interpretation, it constitutes a group of image converters. Conversely, since the second group G2 operates at a minimum frequency, under broadest reasonable interpretation it constitutes a group HIFU converters. As shown in FIG. 5 these groups, G1 and G2, are disposed in different positions on one surface of the patch 14 (i.e. the probe assembly). 
In regard to the first and second circles forming concentric circles having different radii, Rem-Bronneberg discloses “FIG. 5 illustrates the ultrasound patch of the CMUT array, comprising two concentric groups of the transducers operating at two different frequencies” [0033]. As shown in FIG. 5 the groups are concentrically arranged and are associated with specific dimensions. Therefore, under broadest reasonable interpretation, the first and second circles corresponding to the plurality of image converters (i.e. G1) and the plurality of HIFU converters (i.e. G2), respectively, can be arranged to form concentric circles that have different radii.).
The combination of Rem-Bronneberg and Beach does not teach “wherein the image converters included in the circular image converter group and the HIFU converters includes in the circular HIFU converter groups are arranged at the same interval on each concentric circle” or “wherein the first converters in each of the circular image converter group and in the circular HIFU converter group are randomly arranged such that they are offset from being side by side in a line”.
Kim teaches “wherein the image converters included in the circular image converter group and the circular HIFU converter group are arranged at the same interval on each concentric circle” (“the oscillation elements 110 forming a circular ultrasonic oscillator array 100 can be disposed in a ring shape and the oscillation elements 110 with different radii can be disposed on a concentric circle, as shown in FIG. 7” [0044]. In this case the oscillation elements 110 represent converters because oscillator elements 110 are “for generating ultrasonic beams” [Claim 1].  
In regard to those oscillation elements being arranged at the same interval, Kim discloses that “In the case where ultrasonic beams are radiated from the ultrasonic oscillation elements 110, which are symmetrical around the oscillation element located at the center, and a delay time distance between S1 and the remaining oscillation elements 110 is extended, a desired amount of a focus distance and direction can be obtained. That is, when a signal is applied with FIGS. 11 and 13 being coupled, a focus as shown in FIG. 15 can be obtained” [0069]. Additionally, FIG. 10 depicts the oscillation elements 110 as being equally spaces from one another, and “It is assumed that the illustrated oscillation elements 110 are sequentially assigned by S1, S2, S3, S4 and S5 from the top to the bottom. In this state, in the case where ultrasonic waves are generated from the oscillation elements 110 having a symmetrical relationship around the oscillation elements (110) S3, which is located at the center, that is, S1 and S5, and S2 and S4 at the same time, a waved surface of a curve can [be] obtained” [0063]. In order for the oscillation elements 110 to be symmetrical around the oscillation element located in the center, the elements have to be arranged at the same interval on the concentric circle depicted in FIG. 7, therefore under broadest reasonable interpretation, the oscillation elements can be arranged at the same interval on each concentric circle so as to focus the ultrasound beam to a specific point.

The combination of Rem-Bronneberg, Beach and Kim does not teach “wherein first converters in each of the circular image converter group and in the circular HIFU converter group are randomly arranged such that they are offset from being side by side in a line”.
Rothberg teaches “wherein first converters in each of the circular image converter group and in the circular HIFU converter group are randomly arranged such that they are offset from being side by side in a line” (“According to some embodiments of the present application, an irregular arrangement of ultrasound sources and/or sensor is provided. […] In at least some embodiments, the ultrasound elements may be randomly arranged” [0020]. Therefore, the ultrasound elements can be randomly arranged. Furthermore, Rothberg discloses “A further potential alternative to use of arrays of ultrasound elements is to use a random arrangement of ultrasound elements. As used herein, a random 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Rem-Bronneberg, Beach and Kim such that the first converters in each converter group are randomly arranged as disclosed in Rothberg in order to produce images fewer artifacts [Rothberg: 0280]. By randomly arranging the ultrasound elements within the probe assembly, the image converters can obtain data that is less subject to artifacts that would need to be filtered from the ultrasound signal in order to produce a diagnostically useful image. Furthermore, such random arrangements may “relax design constraints and manufacturing tolerances with respect to construction of the arrangements of ultrasound elements” [Rothberg: 0280], therefore, making it easier to construct the probe assembly. Combining the prior art elements according to known techniques would yield the predictable result of producing images with fewer artifacts.
In regard to claim 10, due to its dependence on claim 7, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Rem-Bronneberg. Likewise, Rem-Bronneberg teaches “wherein the circular image converter group and the circular HIFU converter group are repeatedly arranged in an alternating manner in a direction in which the radius increases from a center of the probe assembly” (“The formation of the group’s pattern operating at different frequencies in the concentric circles provides an opportunity of more homogenous exposure of the region of interest with high intensity ultrasound” [0011]. Since these group patterns are arranged in 
In regard to the groups being repeatedly arranged in an alternating manner, Rem-Bronneberg discloses “In present embodiment the groups of the transducers form concentric pattern in array. It shall be understood that more than two groups can be activated. A gradual reduction of frequency of the activated groups forming the concentric shaped patterns allows compensating for the frequency dependent acoustic wave attenuation” [0052]. As shown in FIG. 5, group 1 (i.e. G1) and group 2 (i.e. G2) are arranged on the patch 14 (i.e. the probe assembly) and each group is associated with a specific radius, which increases from a center of the probe assembly (i.e. patch 14). Since more than two groups can be activated and the groups of the transducers form a concentric pattern, under broadest reasonable interpretation, the additional groups can be arranged such that the activation of the groups is repeatedly arranged in an alternating manner (i.e. there can be multiple circular image converter groups and multiple circular HIFU converter groups).).
In regard to claim 11, due to its dependence on claim 7, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Rem-Bronneberg in wherein the circular image converter group and the circular HIFU converter group” (“The formation of the group’s pattern operating at different frequencies in the concentric circles provides an opportunity of more homogenous exposure of the region of interest with high intensity ultrasound” [0011]. Furthermore, Rem-Bronneberg discloses “In an embodiment of the invention the patterns of the transducers groups form concentric shapes, wherein a group having an innermost pattern is adapted to operate at a first frequency being a maximum frequency of the activated groups and a group having an outermost pattern is adapted to operate at a second frequency being smaller than the first frequency, said second frequency is a minimum frequency of the activated groups” [0010]. Since the patterns of the transducer groups can operate at different frequencies in concentric circles and the innermost pattern (i.e. image converter group) and the outermost pattern (i.e. the HIFU converter group) can be operated at a maximum and minimum frequencies, respectively, under broadest reasonable interpretation, the groups can be arranged in a circular image converter group and a circular HIFU converter group.).
The combination of Rem-Bronneberg and Beach does not teach that the groups “are arranged such that adjacent concentric circles have the same interval”.
Kim teaches that the groups “are arranged such that adjacent concentric circles have the same interval” (“the oscillation elements 110 forming a circular ultrasonic oscillator array 100 can be disposed in a ring shape and the oscillation elements 110 with different radii can be disposed on a concentric circle, as shown in FIG. 7” [0044]. In this case the oscillation elements 110 represent converters because oscillator elements 110 are “for generating ultrasonic beams” [Claim 1].  
In regard to those oscillation elements on adjacent concentric circles being arranged at the same interval, Kim discloses that “In the case where ultrasonic beams are radiated from the ultrasonic oscillation elements 110, which are symmetrical around the oscillation element located at the center, and a delay time distance between S1 and the remaining oscillation elements 110 is extended, a desired 1, S2, S3, S4 and S5 from the top to the bottom. In this state, in the case where ultrasonic waves are generated from the oscillation elements 110 having a symmetrical relationship around the oscillation elements (110) S. S3, which is located at the center, that is, S1 and S5, and S2 and S4 at the same time, a waved surface of a curve can [be] obtained” [0063]. In order for the oscillation elements 110 to be symmetrical around the oscillation element located in the center, the elements on the adjacent concentric circles have to be arranged at the same interval on the concentric circle depicted in FIG. 7, therefore under broadest reasonable interpretation, the oscillation elements 110 (i.e. image converter and HIFU converter groups) can be arranged on adjacent concentric circles can have the same interval so as to focus the ultrasound beam to a specific point.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify combination of Rem-Bronneberg and Beach such that the image converters and the HIFU converters are arranged such that adjacent concentric circles have the same interval as disclosed in Kim in order to focus the ultrasonic beam to a specific location within the patient. When the image converters and the HIFU converters are arranged symmetrically, it is easier to determine how the ultrasonic beam will be impacted based on the activation of each of the converters by the transducer controlling means (i.e. the control unit). For example, if the physician wanted to direct the ultrasound beam to a specific portion of the body by introducing a time delay to the signal, it would be necessary to know where the individual transducer elements are located so that they can be activated at the proper time to curve the ultrasound beam. If the transducer elements were not located 
In regard to claim 12, due to its dependence on claim 7, this claim inherits the references disclosed therein. That being said, the combination of Rem-Bronneberg and Beach does not teach “wherein the radii of at least two virtual concentric circles are determined such that the area of each region separated by the virtual concentric circles is equal, a new concentric circle is formed on the basis of an average of radii of adjacent virtual concentric circles of the virtual concentric circles, and any one of the circular image converter group and the circular HIFU converter group is disposed on the formed new concentric circle”.
Kim teaches “wherein the radii of at least two virtual concentric circles are determined such that the area of each region separated by the virtual concentric circles is equal, a new concentric circle is formed on the basis of an average of radii of adjacent virtual concentric circles of the virtual concentric circles, and any one of the circular image converter group and the circular HIFU converter group is disposed on the formed new concentric circle” (“the oscillation elements 110 forming a circular ultrasonic oscillator array 100 can be disposed in a ring shape and the oscillation elements 110 with different radii can be disposed on a concentric circle as shown in FIG. 7” [0044]. As shown in FIG. 7 the concentric circles are spaced equally apart, therefore under broadest reasonable interpretation, virtual concentric circles between the concentric circles would also be equally distanced. In order to space the rings 110 equally, under broadest reasonable interpretation the radii of at least two virtual concentric circles (i.e. the white sections between the rings of oscillation elements 110) had to have been determined in order for the area of each region separated by the virtual concentric circles to be equal. Additionally, in regard to new concentric circles being formed on the basis of an average of radii of adjacent virtual concentric circles, Kim discloses “wherein a length of a diameter or one side of the ultrasonic oscillator array 100 is in the range of 15 to 30 cm” [Claim 3]. Since the diameter of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasound treatment device of Rem-Bronneberg to include the virtual concentric circles as taught by Kim in order to provide equal spacing of the concentric circles on which the image converter and HIFU converter groups are placed. By utilizing virtual concentric circles when expanding the size of the ultrasonic oscillator array (i.e. the probe array), the oscillation elements (i.e. the transducer elements) can be spaced evenly along the concentric circles. When the image converters and the HIFU converters are arranged symmetrically, it is easier to determine how the ultrasonic beam will be impacted based on the activation of each of the converters by the transducer controlling means (i.e. the control unit). For example, if the physician wanted to direct the ultrasound beam to a specific portion of the body by introducing a time delay to the signal, it would be necessary to know where the individual transducer elements are located so that they can be activated at the proper time to curve the ultrasound beam. If the transducer elements were not located symmetrically, (i.e. at the same interval on the concentric circle) this determination of the transducer element locations would become more difficult and time consuming.
In regard to claim 13, due to its dependence on claim 7, this claim inherits the references disclosed therein. That being said, the combination of Rem-Bronneberg and Beach does not teach “wherein the radii of at least two virtual concentric circles are determined such that the area of each region separated by the virtual concentric circles is equal, a new concentric circle is formed at a location where the area of each region separated by the virtual concentric circles is divided into two, and any one of the circular image converter group and the circular HIFU converter group is disposed on the formed new concentric circle”.
Kim teaches “wherein the radii of at least two virtual concentric circles are determined such that the area of each region separated by the virtual concentric circles is equal, a new concentric circle is formed at a location where the area of each region separated by the virtual concentric circles is divided into two, and any one of the circular image converter group and the circular HIFU converter group is disposed on the formed new concentric circle” (“the oscillation elements 110 forming a circular ultrasonic oscillator array 100 can be disposed in a ring shape and the oscillation elements 110 with different radii can be disposed on a concentric circle as shown in FIG. 7” [0044]. As shown in FIG. 7 the concentric circles are spaced equally apart, therefore under broadest reasonable interpretation, virtual concentric circles between the concentric circles would also be equally distanced. Additionally, in regard to new concentric circles being formed on the basis of an average of radii of adjacent virtual concentric circles, Kim discloses “wherein a length of a diameter or one side of the ultrasonic oscillator array 100 is in the range of 15 to 30 cm” [Claim 3]. Since the diameter of the ultrasonic oscillator array can vary, under broadest reasonable interpretation additional virtual concentric circles can be used to project the location of the new concentric circles included in the oscillator array. Therefore, under broadest reasonable interpretation new concentric circles can be formed at locations where the area of each region separated by the virtual concentric circles is divided into two. Finally, since the oscillation elements 110 can be disposed on the concentric circles in FIG. 7, under broadest reasonable interpretation, any one of the circular image converter group and the circular HIFU converter group is disposed on the formed new concentric circle.).

In regard to claim 21, due to its dependence on claim 7, this claim inherits the references disclosed therein. That being said, Rem-Bronneberg does not teach “wherein the image converters included in the circular image converter group and the HIFU converters included in the circular HIFU converter group are of different converter types”.
Beach teaches “wherein the image converters included in the circular image converter group and the HIFU converters included in the circular HIFU converter group are of different converter types” (“transducer array 12 includes an imaging array portion 36 and a HIFU array portion 38 concentrically surrounding the imaging array portion 36 […] the HIFU array portion 38 includes a plurality of transducer elements 32a-32n. In one embodiment the HIFU array elements 32 and the imaging array elements 34 are of the same size” [Column 6, Lines 35-47]. Thus, since the transducer array 12 includes an imaging 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify combination of Kim and Rem-Bronneberg so as to include determining an aperture of an array of the plurality of image converters and determining an aperture of an array of the plurality of HIFU converters as disclosed in Beach in order to control the focus of the ultrasound energy to the region of interest within the tissue. When performing ultrasound diagnostics and treatment, it is important to first locate a region of interest within the body. This would require the activation of imaging converters in an array that are controlled such that the aperture is of sufficient size to transmit ultrasound to the region of interest. Following this examination, the aperture of the HIFU converter array would have to be determined so as to focus treatment ultrasonic energy to the region of interest. Combining the prior art elements according to known techniques would yield the predictable result of determining the size of the apertures of the transducer array used for imaging and treatment. 
The combination of Rem-Bronneberg and Beach does not teach “wherein the image converters included in the circular image converter group and the HIFU converters included in the circular HIFU converter group”.
Kim teaches “wherein the image converters included in the circular image converter group and the HIFU converters included in the circular HIFU converter group” (“the oscillation elements 110 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Rem-Bronneberg and Beach such that the image converters and the HIFU converters are arranged on each concentric circle as disclosed in Kim in order to focus the ultrasonic beam to a specific location within the patient. When the image converters and the HIFU converters are arranged symmetrically, it is easier to determine how the ultrasonic beam will be impacted based on the activation of each of the converters by the transducer controlling means (i.e. the control unit). For example, if the physician wanted to direct the ultrasound beam to a specific portion of the body by introducing a time delay to the signal, it would be necessary to know where the individual transducer elements are located so that they can be activated at the proper time to curve the ultrasound beam. If the transducer elements were not located symmetrically, (i.e. at the same interval on the concentric circle) this determination of the transducer element locations would become more difficult and time consuming. Combining the prior art elements according to known techniques would yield the predictable result of determining how the activation of the transducer elements would impact the transmission of ultrasound to the body.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rem-Bronneberg et al. US 20180264291 A1 "Rem-Bronneberg" and Beach et al. US 6042556 A “Beach” and Kim et al. US 20100076352 A1 “Kim” and Rothberg et al. US 20130116561 A1 “Rothberg” as applied to claims 7, 10-13 above, and further in view of Goss et al. "Sparse Random Ultrasound Phased Array for Focal Surgery", IEEE Transactions of Ultrasonics Ferroelectrics, and Frequency Control", Vol. 43, No. 6, November 1996, pp. 1111-1121 "Goss".
In regard to claim 8, due to its dependence on claim 7, this claim inherits the references disclosed therein. That being said, Rem-Bronneberg teaches “wherein the image converters included in the circular image converter group and the HIFU converters included in the circular HIFU converter group” (“The formation of the group’s pattern operating at different frequencies in the concentric circles provides an opportunity of more homogenous exposure of the region of interest with high intensity ultrasound” [0011]. Furthermore, Rem-Bronneberg discloses “In an embodiment of the invention the patterns of the transducers groups form concentric shapes, wherein a group having an innermost pattern is adapted to operate at a first frequency being a maximum frequency of the activated groups and a group having an outermost pattern is adapted to operate at a second frequency being smaller than the first frequency, said second frequency is a minimum frequency of the activated groups” [0010]. Since the patterns of the transducer groups can operate at different frequencies in concentric circles and the innermost pattern (i.e. image converter group) and the outermost pattern (i.e. the HIFU converter group) can be operated at a maximum and minimum frequencies, respectively, under broadest reasonable interpretation, the groups can be arranged in a circular image converter group and a circular HIFU converter group.
The combination of Rem-Bronneberg, Beach, Kim and Rothberg does not teach that the converter groups “are disposed at a location where the influence of grating lobe generated by a gap between the converters is minimized”.
Goss teaches that the converter groups “are disposed at a location where the influence of grating lobe generated by a gap between the converters is minimized” (“In order to more fully investigate the origin of the unacceptable grating lobes observed during the theoretical and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Rem-Bronneberg, Beach, Kim and Rothberg so as to include the arrangement of the converter groups to minimize the grating lobes as disclosed in Goss in order to improve the quality of the images produced from the ultrasound signals received by the image converter. A grating lobe represents an unwanted portion of an ultrasound beam emitted off axis that produce image artifacts due to error in positioning the returning echo. When images contain artifacts it is more difficult for a user to distinguish different features within that image. Arranging the image converter and HIFU converter groups such that the grating lobe is minimized would allow for an improvement in image quality. This quality image can enable the physician to have a better understanding of the status of the patient and can modify the treatment of the patient accordingly.
Claims 14, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 20100076352 A1 “Kim” and further in view of Rem-Bronneberg et al. US 20180264291 A1 "Rem-Bronneberg" and Beach et al. US 6042556 A “Beach”. 
In regard to claim 14, Kim teaches “A control method for an ultrasound treatment device, comprising:(a) transmitting ultrasonic signals to a target and receiving the signals reflected from the target to create an ultrasound image of a target tissue for treatment” (“A method of employing an extracorporeal HIFU necrosis apparatus through the control of an electronic signal, the method comprising, a step (S100) of allowing a 3D image diagnosis means 170 to measure a shape of a target tissue 30 within a life and output a measured shape as a 3D image […]” [Claim 11]. Since the 3D-image diagnosis means 170 includes “one of Magnetic Resonance Imaging (MRI), Computed Tomography (CT), and ultrasonic image diagnosis means” [Claim 7], under broadest reasonable interpretation ultrasound signals can be transmitted into a target (i.e. a life) and the signals reflected from the target (i.e. life) can be used to create an ultrasound image of a target tissue for treatment.); 
“(b) transmitting ultrasonic signals to the target to generate heat energy, thereby treating the tissue within a focusing area” (“a step S180) of allowing the control means 150 to oscillate the ultrasonic oscillator array 100; and a step of S200 of making the target tissue necrotized by focusing an oscillated ultrasonic wave on the target tissue 30 depending on a difference of the delay time” [Claim 11]. Since the method makes use of an extracorporeal HIFU necrosis apparatus, and HIFU transducers can be used to perform ablation, under broadest reasonable interpretation ultrasonic signals can be transmitted to the target to generate heat energy, thereby treating the tissue within a focusing area (i.e. target tissue).); 
“c) transmitting ultrasonic signals to the target and receiving the signals reflected from the target to create an ultrasound image of the treated condition of the tissue, using the plurality of image converters, wherein the steps (b) and (c) are repeatedly performed at least once by controlling each of the image converters and the HIFU converters” (“a design step S120 of specifying necrosis sequence of the target tissue 30 and an intensity of an ultrasound beam based on the 3D image, after the step of outputting the 3-D image S100” [Claim 12]. In order to assess the effectiveness of the HIFU converters in 
Kim does not teach “using a plurality of image converters disposed on one surface of a probe assembly” or “using a plurality of high intensity focused ultrasound (HIFU) converters disposed in different positions from the image converters on one surface of the probe assembly” or “selectively diving at least one of the arrays such that a difference in the apertures of converter arrays is within a predetermined value”.
Rem-Bronneberg teaches “using a plurality of image converters disposed on one surface of a probe assembly” (“The invention relates to an ultrasound system for an ultrasound hyperthermia or ablation therapy of a region of interest comprising a patch comprising a two-dimensional array of ultrasonic transducers (CMUTs) arranged on a support” [0001]. Furthermore, Rem-Bronneberg discloses “wherein a plurality of the transducers is adapted to operate in a variable frequency range, transducer controller means adopted to activate at least two groups of the plurality of transducers in the array for transmission of the ultrasound signals into the region of interest, wherein each of the at least two groups is arranged in a pattern; and operates at a frequency different from other group's frequency” [0008]. Additionally, Rem-Bronneberg discloses “The advantage of the CMUTs application as ultrasound transducers is a possibility of combining both functionalities: ultrasound treatment and imaging capabilities using ultrasound” [0025]. Since the plurality of ultrasonic transducers CMUTs can be adapted to perform imaging, under broadest reasonable interpretation, the transducer controller can 
“using a plurality of high intensity focused ultrasound (HIFU) converters disposed in different positions from the image converters on one surface of the probe assembly” (“wherein a plurality of the transducers is adapted to operate in a variable frequency range, transducer controller means adopted to activate at least two groups of the plurality of transducers in the array for transmission of the ultrasound signals into the region of interest, wherein each of the at least two groups is arranged in a pattern; and operates at a frequency different from other group's frequency,” [0008]. Additionally, Rem-Bronneberg discloses “The advantage of the CMUTs application as ultrasound transducers is a possibility of combining both functionalities: ultrasound treatment and imaging capabilities using ultrasound” [0025]. In regard to HIFU, Rem-Bronneberg discloses “Each of the ultrasound transducers in the array is adapted to operate in a range of variable ultrasound frequencies that may be used in HIFU treatment” [0039]. Since the ultrasound transducers may be used for HIFU treatment and the plurality of ultrasonic transducers CMUTs can be adapted to ultrasound treatment (i.e. ablation or hyperthermia), under broadest reasonable interpretation, the transducer controller means can activate one of the two groups of the plurality of transducers in the array to transmit ultrasound signals to a target to generate heat 
“selectively driving at least one of the arrays such that a difference in the apertures of converter arrays is within a predetermined value” (“In accordance with the present invention providing transducer controller means permits continuously varying the frequencies at which the transducers in the array can be operated. The transducers in the array may activate the transducers operating at different frequencies either simultaneously or in a predefined sequence. The attenuation length of the ultrasound wave in the body decreases with increased frequency, thus, activating transducers in the groups of different patterns and increasing the frequency of the activated group with an increasing average distance from the group to the region of interest gives a control over the penetration depth of the transmitted ultrasound wave” [0009]. Additionally, Rem-Bronneberg discloses “FIG. 5 illustrates the ultrasound patch of the CMUT array, comprising two concentric groups of the transducers operating at two different frequencies” [0033]. Since the transducer controller means is able to activate the transducers in the groups (i.e. the image converter and HIFU converter groups) according to different frequencies under broadest reasonable interpretation, the transducer controller means is capable of selectively driving at least one of the arrays such that a difference in the apertures of converter arrays is within a predetermined value.
In regard to a predetermined value, Rem-Bronneberg discloses “the intensity of the ultrasound signal simultaneously transmitted by the same group is predefined by an average distance between the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method disclosed in Kim so as to include the ultrasound treatment device components of disclosed in Rem-Bronneberg in order to assess the status of the HIFU ultrasonic treatment. By taking images before and after the application of HIFU ultrasound signals, a physician can assess whether or not the patient requires more treatment by comparing the size or shape of the target tissue in these two images. This enables the physician to generate a treatment plan that minimizes the chance for damage to surrounding tissue.
The combination of Kim and Rem-Bronneberg does not teach “and the plurality of image converters and the plurality of HIFU converters are of different converter types” and “(d) maintaining an aperture difference, comprising: determining an aperture of an array of the plurality of image converters; determining an aperture of an array of the plurality of HIFU converters”.
Beach teaches “and the plurality of image converters and the plurality of HIFU converters are of different converter types” (“transducer array 12 includes an imaging array portion 36 and a HIFU array portion 38 concentrically surrounding the imaging array portion 36 […] the HIFU array portion 38 includes a plurality of transducer elements 32a-32n. In one embodiment the HIFU array elements 32 and the imaging array elements 34 are of the same size” [Column 6, Lines 35-47]. Thus, since the transducer array 12 includes an imaging array portion and a HIFU array portion, under broadest reasonable interpretation, the image converters and the HIFU converters constitute different converter types that 
“(d) maintaining an aperture difference, comprising: determining an aperture of an array of the plurality of image converters; determining an aperture of an array of the plurality of HIFU converters” (“During the calibration process of this invention, the processing and control unit 30 (see FIG. 3) adjusts the controls automatically to accurately focus the ultrasound burst on the desired treatment volume 16” [Column 6, Lines 9-12]. Therefore, the system of Beach includes a control unit that is configured to make adjustments so as to focus ultrasound bursts from the transducer array on the desired region of the body. Furthermore, Beach discloses “Pulses from the transmitters 26 travel along a respective delay line to a corresponding transducer element 32, 34. Aperture is a control of which respective transducer elements 32, 34 of array 12 are active. Thus, the aperture control determines which transducer elements are activated by the transmitter” [Column 5, Line 63-Column 6, Line 1]. Therefore, the aperture control is capable of selectively driving at least one of the arrays (i.e. corresponding to the transducer elements 32, 34). In this case, the “transducer array 12 includes an imaging array portion 36 and a HIFU array portion 38 concentrically surrounding the imaging array portion 36 […] the HIFU array portion 38 includes a plurality of transducer elements 32a-32n. In one embodiment the HIFU array elements 32 and the imaging array elements 34 are of the same size” [Column 6, Lines 35-47]. Therefore, in order for the aperture control to determine which respective transducer elements 32 (i.e. the plurality of HIFU converters) and/or 34 (i.e. the plurality of image converters) to activate, under 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify combination of Kim and Rem-Bronneberg so as to include determining an aperture of an array of the plurality of image converters and determining an aperture of an array of the plurality of HIFU converters as disclosed in Beach in order to control the focus of the ultrasound energy to the region of interest within the tissue. When performing ultrasound diagnostics and treatment, it is important to first locate a region of interest within the body. This would require the activation of imaging converters in an array that are controlled such that the aperture is of sufficient size to transmit ultrasound to the region of interest. Following this examination, the aperture of the HIFU converter array would have to be determined so as to focus treatment ultrasonic energy to the region of interest. Combining the prior art elements according to known techniques would yield the predictable result of determining the size of the apertures of the transducer array used for imaging and treatment.  
In regard to claim 16, due to its dependence on claim 14, this claim inherits the references disclosed therein. That being said, Kim does not teach “wherein the image converters and the HIFU converters form a circular image converter group and a circular HIFU converter group respectively by the same type of converter, and the circular image converter group and the circular HIFU converter group are arranged to form concentric circles having different radii” or “selectively driving each of the image converters and the HIFU converters”.
Rem-Bronneberg teaches “wherein the image converters and the HIFU converters form a circular image converter group and a circular HIFU converter group respectively by the same type of converter, and the circular image converter group and the circular HIFU converter group are arranged to form concentric circles having different radii” (“The formation of the group’s pattern operating at different 
“selectively driving each of the image converters and the HIFU converters” (“In accordance with the present invention providing transducer controller means permits continuously varying the frequencies at which the transducers in the array can be operated. The transducers in the array may activate the transducers operating at different frequencies either simultaneously or in a predefined sequence. The attenuation length of the ultrasound wave in the body decreases with increased frequency, thus, activating transducers in the groups of different patterns and increasing the frequency of the activated group with an increasing average distance from the group to the region of interest gives a control over the penetration depth of the transmitted ultrasound wave” [0009]. Additionally, Rem-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method disclosed in Kim so as to include the ultrasound treatment device components of disclosed in Rem-Bronneberg in order to assess the status of the HIFU ultrasonic treatment. By taking images before and after the application of HIFU ultrasound signals, a physician can assess whether or not the patient requires more treatment by comparing the size or shape of the target tissue in these two images. This enables the physician to generate a treatment plan that minimizes the chance for damage to surrounding tissue.
The combination of Kim and Rem-Bronneberg does not teach “and determining the aperture of the converter array by the diameter of the driven converter group”.
Beach teaches “and determining the aperture of the converter array by the diameter of the driven converter group” (“During the calibration process of this invention, the processing and control unit 30 (see FIG. 3) adjusts the controls automatically to accurately focus the ultrasound burst on the desired treatment volume 16” [Column 6, Lines 9-12]. Therefore, the system of Beach includes a control 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify combination of Kim and Rem-Bronneberg so as to include determining an aperture of an array of the plurality of image converters and determining an aperture of an array of the plurality of HIFU converters as disclosed in Beach in order to control the focus of the ultrasound energy to the region of interest within the tissue. When performing ultrasound diagnostics and treatment, it is important to first locate a region of interest within the body. This would require the activation of imaging converters in an array that are controlled such that the aperture is of sufficient size to transmit ultrasound to the region of interest. Following this examination, the aperture of the HIFU converter array would have to be determined so as to focus treatment ultrasonic energy to the region of 
In regard to claim 17, due to its dependence on claim 16, this claim inherits the references disclosed therein. That being said, Kim teaches “converters […] arranged at the same interval on each concentric circle” (“the oscillation elements 110 forming a circular ultrasonic oscillator array 100 can be disposed in a ring shape and the oscillation elements 110 with different radii can be disposed on a concentric circle, as shown in FIG. 7” [0044]. In this case, the oscillation elements 110 represent converters because oscillator elements 110 are “for generating ultrasonic beams” [Claim 1].  In regard to those oscillation elements being arranged at the same interval, Kim discloses that “In the case where ultrasonic beams are radiated from the ultrasonic oscillation elements 110, which are symmetrical around the oscillation element located at the center, and a delay time distance between S1 and the remaining oscillation elements 110 is extended, a desired amount of a focus distance and direction can be obtained. That is, when a signal is applied with FIGS. 11 and 13 being coupled, a focus as shown in FIG. 15 can be obtained” [0069]. Additionally, FIG. 10 depicts the oscillation elements 110 as being equally spaces from one another, and “It is assumed that the illustrated oscillation elements 110 are sequentially assigned by S1, S2, S3, S4 and S5 from the top to the bottom. In this state, in the case where ultrasonic waves are generated from the oscillation elements 110 having a symmetrical relationship around the oscillation elements (110) S. S3, which is located at the center, that is, S1 and S5, and S2 and S4 at the same time, a waved surface of a curve can [be] obtained” [0063]. In order for the oscillation elements 110 to be symmetrical around the oscillation element located in the center, the elements have to be arranged at the same interval on the concentric circle depicted in FIG. 7, therefore under broadest reasonable interpretation, the oscillation elements (i.e. the image converter and HIFU converter groups) can be arranged at the same interval on each concentric circle so as to focus the ultrasound beam to a specific point.).
selectively driving converters” or “image converters included in the circular image converter group and the HIFU converters included in the circular HIFU 34converter group”.
Rem-Bronneberg teaches “selectively driving converters” (“In accordance with the present invention providing transducer controller means permits continuously varying the frequencies at which the transducers in the array can be operated. The transducers in the array may activate the transducers operating at different frequencies either simultaneously or in a predefined sequence. The attenuation length of the ultrasound wave in the body decreases with increased frequency, thus, activating transducers in the groups of different patterns and increasing the frequency of the activated group with an increasing average distance from the group to the region of interest gives a control over the penetration depth of the transmitted ultrasound wave” [0009]. Additionally, Rem-Bronneberg discloses “FIG. 5 illustrates the ultrasound patch of the CMUT array, comprising two concentric groups of the transducers operating at two different frequencies” [0033]. Furthermore, Rem-Bronneberg discloses “the pattern processor is further adapted to define the pattern of each group in the array based on a location and dimensions of the region of interest in the medical image” [Claim 1]. In order to define the pattern used by the transducer controller to control the groups, the aperture of the converter array (i.e. probe array) and the diameter of the converter groups had to have been known. Since the transducer controller means is able to activate the transducers in the groups (i.e. the image converter and HIFU converter groups) according to different frequencies under broadest reasonable interpretation, the transducer controller means is capable selectively driving each of the image converters and the HIFU converters based on the aperture of the converter array by the diameter of the driven converter group so as to direct the ultrasonic signal to the target.); and 
“image converters included in the circular image converter group and the HIFU converters included in the circular HIFU 34converter group” (“The formation of the group’s pattern operating at different frequencies in the concentric circles provides an opportunity of more homogenous exposure of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify method and arrangement of the groups at the same interval on each concentric circle as disclosed in Kim so as to include the ultrasound treatment device elements of Rem-Bronneberg in order to assess the status of the HIFU ultrasonic treatment and to focus the ultrasonic beam to a specific location within the patient. By taking images before and after the application of HIFU ultrasound signals, a physician can assess whether or not the patient requires more treatment by comparing the size or shape of the target tissue in these two images. This enables the physician to generate a treatment plan that minimizes the chance for damage to surrounding tissue. Furthermore, when the image converters and the HIFU converters are arranged symmetrically, it is easier to determine how the ultrasonic beam will be impacted based on the activation of each of the converters by the transducer controlling means (i.e. the control unit). For example, if the physician wanted to direct the ultrasound beam to a specific portion of the body by introducing a time delay to the signal, it would be necessary to know where the individual transducer elements are located so that they can be activated at the proper time to curve the ultrasound beam. If the transducer elements were not located 
In regard to claim 18, due to its dependence on claim 16, this claim inherits the references discloses therein. That being said, Kim does not teach “selectively driving the circular image converter group and the circular HIFU converter group repeatedly arranged in an alternating manner in a direction in which the radius increases from a center of the probe assembly”.
 Rem-Bronneberg teaches “selectively driving the circular image converter group and the circular HIFU converter group repeatedly arranged in an alternating manner in a direction in which the radius increases from a center of the probe assembly” (“In accordance with the present invention providing transducer controller means permits continuously varying the frequencies at which the transducers in the array can be operated. The transducers in the array may activate the transducers operating at different frequencies either simultaneously or in a predefined sequence. The attenuation length of the ultrasound wave in the body decreases with increased frequency, thus, activating transducers in the groups of different patterns and increasing the frequency of the activated group with an increasing average distance from the group to the region of interest gives a control over the penetration depth of the transmitted ultrasound wave” [0009]. Additionally, Rem-Bronneberg discloses “FIG. 5 illustrates the ultrasound patch of the CMUT array, comprising two concentric groups of the transducers operating at two different frequencies” [0033]. Since the transducer controller means is able to activate the transducers in the groups (i.e. the image converter and HIFU converter groups) according to different frequencies under broadest reasonable interpretation, the transducer controller means is capable selectively driving each of the image converters and the HIFU converters based on the aperture of the converter array by the diameter of the driven converter group so as to direct the ultrasonic signal to the target.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method disclosed in Kim so as to include the ultrasound treatment device components of disclosed in Rem-Bronneberg in order to assess the status of the HIFU ultrasonic treatment. By taking images before and after the application of HIFU ultrasound signals, a physician can assess whether or not the patient requires more treatment by comparing the size or shape of the target tissue in these two images. This enables the physician to generate a treatment plan that minimizes the chance for damage to surrounding tissue.
In regard to claim 20, due to its dependence on claim 14, this claim inherits the references disclosed therein. That being said, Kim does not teach “wherein the HIFU converters have frequency response characteristic of lower center frequency band than the image converters” or “generating and applying ultrasonic signals of different center frequency bands to each of the image converters and the HIFU converters”.
wherein the HIFU converters have frequency response characteristic of lower center frequency band than the image converters” (“FIG. 5 illustrates the patch, wherein the transducer controller means 18 activate two groups of the transducers: G1 and G2 by applying a separate DC bias voltage and a.c.f. signal values to each group […] The innermost pattern can be formed by the group (in this example, the first group G1), which is activated to have the closets (shortest) average distance to the region of interest and to operate at a maximum frequency in a selected frequency range […] The outmost pattern can be formed by the group (in this example, the second group G2), which is activated to have the farthest (largest) average distance to the region of interest and to operate at a minimum frequency in the selected frequency range” [0052]. Since the second group G2 operates at a minimum frequency, under broadest reasonable interpretation, the second group constitutes a group HIFU converters. Furthermore, Rem-Bronneberg discloses “The ultrasound system according to claim 1, wherein transducer controller is adapted to [activate] a first group of the transducers arranged in a first pattern and arranged to operate at a first frequency; and a second group of the transducers arranged in a second pattern and arranged to operate at a second frequency being smaller than the first frequency” [Claim 2]. Therefore, since the frequency of the second group of transducers is smaller than the frequency of the first group of transducers and the second group operates at a minimum frequency in the selected frequency range, under broadest reasonable interpretation, the HIFU converters have frequency response characteristic of lower center frequency band than the image converters.); and 
“generating and applying ultrasonic signals of different center frequency bands to each of the image converters and the HIFU converters” (“FIG. 5 illustrates the patch, wherein the transducer controller means 18 activate two groups of the transducers: G1 and G2 by applying a separate DC bias voltage and a.c.f. signal values to each group […] The innermost pattern can be formed by the group (in this example, the first group G1), which is activated to have the closets (shortest) average distance to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method disclosed in Kim so as to include the ultrasound treatment device components of disclosed in Rem-Bronneberg in order to assess the status of the HIFU ultrasonic treatment. By taking images before and after the application of HIFU ultrasound signals, a physician can assess whether or not the patient requires more treatment by comparing the size or shape of the target tissue in these two images. This enables the physician to generate a treatment plan that minimizes the chance for damage to surrounding tissue.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable Kim et al. US 20100076352 A1 “Kim” and further in view of Rem-Bronneberg et al. US 20180264291 A1 "Rem-Bronneberg" and Beach et al. US 6042556 A “Beach” as applied to claims 14, 16-18 and 20 above, and further in view of Rothberg et al. US 20130116561 A1 “Rothberg”.
In regard to claim 15, due to its dependence on claim 14, this claim inherits the references disclosed therein. That being said, the combination of Kim, Rem-Bronneberg and Beach does not teach “wherein the image converters and the HIFU converters are each arranged randomly or in sparse array on one surface of the probe assembly”.
Rothberg teaches that the image converters and the HIFU converters are arranged “randomly or in sparse array” (“According to some embodiments of the present application, an irregular arrangement of ultrasound sources and/or sensor is provided. […] In at least some embodiments, the ultrasound elements may be randomly arranged” [0020]. Therefore, the ultrasound elements can be randomly arranged. Furthermore, Rothberg discloses “A further potential alternative to use of arrays of ultrasound elements is to use a random arrangement of ultrasound elements. As used herein, a random arrangement is on in which there is no generally discernible regular spacing between elements of the arrangement, irrespective of whether the elements are arranged in a mathematically random manner” [0277]. As shown in FIG. 18D and FIG. 19, the ultrasound elements are randomly arranged such that they are offset from being side by side in a line. Furthermore, in regard to a sparse array, Rothberg discloses “According to an aspect of the present application, an arrangement of ultrasound elements in two or more dimensions may be a sparse arrangement” [0282]. Since the ultrasound elements can be arranged in two or more dimensions (i.e. in an array) and can have a sparse arrangement, under broadest reasonable interpretation, the image converters and HIFU converters can be arranged in a sparse array. Therefore, under broadest reasonable interpretation, the image converters and the HIFU converters disclosed in Rem-Bronneberg can be configured according to the random arrangement or the sparse arrangement of ultrasound elements in Rothberg.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Kim, Rem-Bronneberg and Beach such that the image converters and the HIFU converters are arranged randomly or in a sparse array as disclosed in 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable Kim et al. US 20100076352 A1 “Kim” and further in view of Rem-Bronneberg et al. US 20180264291 A1 "Rem-Bronneberg" and Beach et al. US 6042556 A “Beach” as applied to claims 14, 16-18 and 20 above, and further in view of Goss et al. "Sparse Random Ultrasound Phased Array for Focal Surgery", IEEE Transactions of Ultrasonics Ferroelectrics, and Frequency Control", Vol. 43, No. 6, November 1996, pp. 1111-1121 "Goss".
In regard to claim 19, due to its dependence on claim 14, this claim inherits the references disclosed therein. That being said the combination of Kim, Rem-Bronneberg and Beach does not teach “driving each converter disposed at a location where the influence of grating lobe generated by a gap between the converters is minimized”.
Goss teaches “driving each converter disposed at a location where the influence of grating lobe generated by a gap between the converters is minimized” (“In order to more fully investigate the origin of the unacceptable grating lobes observed during the theoretical and experimental examination of the hexagonal array, another array was examined theoretically. This array was constructed in exactly the same manner as the hexagonal array with the important exception that each array was randomly positioned on the spherical shell. Such an arrangement eliminates the ordered rows of elements of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Kim, Rem-Bronneberg and Beach so as to include the arrangement of the converter groups to minimize the grating lobes as disclosed in Goss in order to improve the quality of the images produced from the ultrasound signals received by the image converter. A grating lobe represents an unwanted portion of an ultrasound beam emitted off axis that produce image artifacts due to error in positioning the returning echo. When images contain artifacts it is more difficult for a user to distinguish different features within that image. Arranging the image converter and HIFU converter groups such that the grating lobe is minimized would allow for an improvement in image quality. This quality image can enable the physician to have a better understanding of the status of the patient and can modify the treatment of the patient accordingly.
Response to Arguments
Applicant’s arguments, see Remarks page 9-13, filed on 01/18/2022, with respect to the rejection(s) of the claims under 35 U.S.C. 103 have been fully considered however the examiner does not find them persuasive. 
In regard to claim 1, the applicant argues that the rejection of independent claim 1 is based on a misunderstanding of the references and/or a lack of consideration of all the subject matter of the claims, specifically stating that Rem-Bronneberg does not teach a plurality of image converters and a plurality of high intensity focused ultrasound converters. The examiner respectfully asserts that the 
The applicant argues that the transducers (items 8 in FIG. 1b) of the Rem-Bronneberg reference do not provide imaging data to the system on page 10 of the response filed 01/18/2022. The examiner respectfully disagrees and asserts that the transducers 8 provide imaging data to the system. Specifically, Rem-Bronneberg discloses “The 2D transducer array comprises ultrasound transducers 8 arranged on the front side of the support 9. The ultrasound transducers may be represented by the capacitive micromachined transducers (CMUTs)” [0040] and “The advantage of the CMUTs application as ultrasound transducers is a possibility of combining both functionalities: ultrasound treatment and imaging capabilities using ultrasound” [0025]. Therefore, since the ultrasound transducers 8 can be capacitive micromachined transducers (CMUTs) and CMUT ultrasound transducers combine ultrasound treatment and imaging capabilities, the transducers 8 provide imaging data to the system. 

The applicant argues that the “possibility” of combining both functionalities through the use of a CMUT transducer as disclosed in [0025] of Rem-Bronneberg does not disclose how imaging may be performed. The examiner respectfully asserts that in order for the ultrasound system for ultrasound therapy to be combined with a standard ultrasound image processing means, such that an ultrasound system may be used for both applications: hyperthermia treatment and ultrasound imaging [Rem-Bronneberg: 0064], the transducers 8 (i.e. the CMUT transducers) had to have been configured to perform imaging.
Furthermore, the applicant argues that the claimed subject matter is different from that described in Rem-Bronneberg and asserts that the claimed structure can provide, for example, that “high resolution achievement of ultrasound image acquisition and localization of HIFU treatment may be simultaneously enabled” (Specification, p. 25, third paragraph). However, the examiner respectfully asserts that the claims as written do not include any limitations which pertain to ultrasound image acquisition and HIFU treatment being simultaneously enabled.
In regard to claims 2, 3, 5 and 6, which rely on independent claim 1, the examiner respectfully asserts that these claims are not allowable since the independent claim 1 has not been found allowable due to the reasons stated above.
In regard to claim 4, the applicant states that they respectfully disagree with the rejection, however the applicant does not provide reasoning as to why there is a disagreement. Furthermore, the examiner respectfully asserts that the independent claim 1, on which claim 4 depends, is not allowable, therefore, claim 4 is also not allowable.
In regard to claim 7, the applicant argues that this claim recites similar subject matter to claim 1 and therefore that the primary reference of Rem-Bronneberg does not teach “the plurality of image converters” and “the plurality of high intensity focused ultrasound (HIFU) converters”. The examiner respectfully disagrees and refers the applicant to the response to claim 1 as stated within the Response to Arguments section above with respect to Rem-Bronneberg teaching these components.
In regard to claims 10-13 and 21, the applicant argues that these claims are allowable since they rely on allowable independent claim 7. However, the examiner respectfully asserts that the independent claim 7, on which these claims depend, is not allowable, therefore, claims 10-13 and 21 are also not allowable.
In regard to claim 10, the applicant argues that Rem-Bronneberg does not disclose an image converter group or a repeated alternating arrangement. The examiner respectfully asserts that Rem-Bronneberg teaches an image converter group for the reasoning provided for claim 1 in the response to arguments section. In regard to the repeated alternating arrangement, the examiner respectfully asserts that since more than two groups can be activated [0052] and the groups of the transducers form a concentric pattern, under broadest reasonable interpretation, the additional groups have to be arranged such that the activation of the groups is repeatedly arranged in an alternating manner such that there can be multiple circular image converter groups and multiple circular HIFU converter groups. Therefore, the examiner respectfully maintains the rejection of claim 10.
In regard to claim 12, the applicant argues that the tertiary reference of Kim does not teach that the “groups are arranged such that adjacent concentric circles have the same interval”. The examiner wherein the radii of at least two virtual concentric circles are determined such that the area of each region separated by the virtual concentric circles is equal”. However, the examiner respectfully asserts that this limitation was addressed within the rejection of claim 12. Specifically, the rejection states that “As shown in FIG. 7 the concentric circles are spaced equally apart, therefore under broadest reasonable interpretation, virtual concentric circles between the concentric circles would also be equally distanced”. In order to separate the concentric circles equally, under broadest reasonable interpretation, the radii of at least two virtual concentric circles (i.e. the white circles between the oscillation elements 110) had to have been determined such that the area of each region separated by the virtual concentric circles is equal to result in equally spaced rings of oscillation elements 110. Therefore, the examiner respectfully maintains the rejection of claim 12.
In regard to claim 8, the applicant respectfully disagrees with the rejection, however, there is no reasoning provided for this disagreement. Therefore the examiner respectfully maintains the rejection of claim 8.
In regard to claim 14, the applicant respectfully disagrees and argues that Rem-Bronneberg does not teach “using a plurality of high intensity focused (HIFU) converters disposed in different positions from the image converters on one surface of the probe assembly”. The examiner respectfully asserts that the patch 14 shown in FIG. 5 of Rem-Bronneberg includes a second group G2 which 
In regard to claims 16-18 and 20, the applicant argues that these claims are allowable since they rely on allowable independent claim 14. However, the examiner respectfully asserts that the independent claim 14, on which these claims depend, is not allowable, therefore, claims 16-18 and 20 are also not allowable.
In regard to claims 15 and 19, the applicant argues that these claims are allowable since they rely on allowable independent claim 14. However, the examiner respectfully asserts that the independent claim 14, on which these claims depend, is not allowable, therefore, claims 15 and 19 are also not allowable.
Furthermore, the examiner respectfully maintains that the secondary reference of Beach (US 6042556) teaches that the image converters and the HIFU converters are “different converter types”. Specifically, Beach discloses “transducer array 12 includes an imaging array portion 36 and a HIFU array portion 38 concentrically surrounding the imaging array portion 36 […] the HIFU array portion 38 includes a plurality of transducer elements 32a-32n. In one embodiment the HIFU array elements 32 and the imaging array elements 34 are of the same size” [Column 6, Lines 35-47]. Thus, since the transducer array 12 includes an imaging array portion and a HIFU array portion, under broadest reasonable interpretation, the image converters and the HIFU converters constitute different converter types that are formed to have frequency response characteristics corresponding to different center frequency bands. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Raju et al. US 20120035464 A1.
This reference is pertinent to the applicant’s disclosure because it relates to a therapeutic ultrasound system “capable of emitting ultrasound and concentrating it in a treatment zone such that ultrasound concentrated in this region is useful for a therapy” [0023].
              Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon. - Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.E.S. /Examiner, Art Unit 3793                                                                                                                                                                                                        

/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793